Edison Electric Institute October31 - November 3, 2010 2 forward-looking statement… During the course of this presentation, there will be forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” or “will.” The information in this presentation is based upon our current expectations as of the date hereof unless otherwise noted. Our actual future business and financial performance may differ materially and adversely from our expectations expressed in any forward-looking statements. We undertake no obligation to revise or publicly update our forward-looking statements or this presentation for any reason.Although our expectations and beliefs are based on reasonable assumptions, actual results may differ materially.The factors that may affect our results are listed in certain of our press releases and disclosed in the Company’s public filings with the SEC. 3 who we are… Above data as of 9/30/10 (1)Book capitalization calculated as total debt, excluding capital leases, plus shareholders’ equity. ¾661,000 customers »399,000 electric »262,000 natural gas ¾Approximately 123,000 square miles of service territory in Montana, South Dakota, and Nebraska »32,000 miles of electric T&D lines »8,400 miles of natural gas T&Dpipelines »18 Bcf natural gas storage »8 Bcf natural gas proven reserves ¾Total generation (mostly base load coal) »MT - 222 MW - regulated »SD - 312 MW - regulated ¾Total Assets: $2,899 MM ¾Total Capitalization: $1,834 MM(1) ¾Total Employees: 1,354 Located in states with relatively stable economies with opportunity for system investment and grid expansion. 4 NorthWestern’s attributes… ¾Solid operations »Cost competitive »Above-average reliability »Award-winning customer service ¾Low single A secured credit ratings with a strong balance sheet and liquidity »April 15, 2010 Fitch upgraded secured and unsecured ratings to A- and BBB+ respectively ¾Positive earnings and ROE trend »Delivery services rate cases for Montana electric and natural gas »Mill Creek Generation Station anticipated into rates early 2011 ¾Strong cash flows »NOLs and repair tax deduction provide an effective tax shield until likely 2014 »94% pension funded status at end of 2009 ¾Competitive total shareholder return and dividend that has increased every yearsince 2005 »Added to S&P 600 SmallCap Index on April 9, 2010 ¾Constructive regulatory environment ¾Forbes.com listed as one of “100 Most Trustworthy Companies” ¾Realistic investment opportunities improving credit ratings… 5 A security rating is not a recommendation to buy, sell or hold securities.Such rating may be subject to revision or withdrawal at any time by the credit rating agency and each rating should be evaluated independently of any other rating. 6 strong balance sheet and liquidity… ¾Total Debt / Total capitalization of 55.8%(1) ¾May 2010 »We refinanced existing $225 million, 5.875% Senior Secured Notes due 2014 with 15-year First Mortgage Bonds due 2025.Bonds priced April 15th at 5.01%. ¾Total liquidity approximately $147 million ¾Nearly all long-term debt matures after 2015 (1)Total Debt / Total capitalization as of9/30/10 (2)Excludes outstanding 9/30/10 Revolver balance of $109 million maturing in 2012. 7 reaffirming 2010 EPS guidance… ¾The major assumptions include, but are not limited to, the following expectations: »Excludes approximately $.06/share for the 2010 estimated effect of the Montana rate increase proposed by the Stipulation, which is pending approval by the MPSC; »The release of the second quarter 2010 valuation allowance of approximately $.06/share against certain state NOL carryforwards is excluded from the earnings outlook; »The tax benefit associated with the IRS approval of a tax accounting method to deduct repairs is included in the earnings outlook; »Fully diluted average shares outstanding of 36.5 million; and »Normal weather in the Company’s electric and natural gas service territories for the remainder of 2010. 8 strong cash flows… Earnings trend and NOLs provide strong cash flows to fund future investment. (1) Utility maintenance capex only, excludes investment project opportunities. (2) 2009 Cash Flow from Operations adjusted to include pension funding in excess of expense and Ammondson settlement paid. solid pension funding position… 9 Data source: SNL Financial As a result of the significant contribution of $93 million to our pension plan and solid market returns in 2009, we are better positioned than our peers at December 31, 2009 10 competitive total shareholder return… Data source: SNL
